Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000158
                                                        10-APR-2012
                                                        02:45 PM

                        NO. SCWC-10-0000158


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


        JOSEPH CALARUDDA, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-10-0000158; CR. NO. 06-1-1337)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
           and McKenna, JJ., and Circuit Judge Ayabe,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on March

15, 2012 by Petitioner/Defendant-Appellant Joseph Calarruda is

hereby rejected.

          DATED:   Honolulu, Hawai'i, April 10, 2012.


Shawn A. Luiz                    /s/ Mark E. Recktenwald

for petitioner/

defendant-appellant,             /s/ Paula A. Nakayama

on the application.

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Bert I. Ayabe